        Case 2:18-cr-00422-SMB Document 975 Filed 05/17/20 Page 1 of 4



 1   DAVID EISENBERG
     DAVID EISENBERG, P.L.C.
 2   3550 N. Central Avenue, Ste. 1155
     Phoenix, Arizona 85012
 3   Arizona State Bar No. 017218
     Telephone: (602.237.5076)
 4   Email: david@deisenbergplc.com

 5   Attorney for Defendant Andrew Padilla

 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
 9    United States of America,
                                                              CR 18-00422-06-PHX-SMB
10                     Plaintiff,
              v.                                          DEFENDANT PADILLA’S NOTICE
11                                                         OF JOINDER IN DEFENDANTS
      Andrew Padilla,                                       LARKIN, LACEY, SPEAR AND
12                                                           BRUNST’S RESPONSE TO
                       Defendant.                           GOVERNMENT’S MOTION IN
13                                                        LIMINE TO ADMIT EVIDENCE AS
                                                           NON-HEARSAY STATEMENTS
14                                                                (Doc. No. 929)

15        Defendant Andrew Padilla, by and through undersigned counsel, hereby gives notice that

16   he joins in Defendants Larkin, Lacey, Spear And Brunst’s Response to Government’s Motion

17   In Limine To Admit Evidence As Non-Hearsay Statements (Doc. 929), which is docketed at

18   Doc. No. 964. Padilla adopts all of the positions, factual and legal arguments set forth in the

19   Defendants’ response as if fully set forth herein.

20        In addition, Padilla emphasizes that in his position at Backpage he was not empowered to

21   authorize anyone, including the attorneys, public relations and brand analysis firms listed in the

22   government’s motion, to make a statement on his behalf or on behalf of his employer. Nor was

23   he in a position to have, nor did he have, a principal-agent relationship with any of the attorneys

24   and firms listed in the government’s motion. Moreover, he was not in a position to manifest his

25   belief in the truth of statements made by these individuals or firms.

26        None of the attorneys listed in the government’s motion as the source of unspecified

27   statements it seeks to admit against Padilla were employed by him as his attorney, and he was

28   not in a position to manifest his belief in the truth of their hearsay statements. Specifically as
        Case 2:18-cr-00422-SMB Document 975 Filed 05/17/20 Page 2 of 4



 1   to statements made by attorney Don Bennett Moon, the government contends that he was
 2   “authorized to make statements about all business matters related to Backpage” and that he “took
 3   an active role in managing Backpage’s corporate strategy with respect to public relations and
 4   handling [] media backlash related to the company’s publishing of prostitution advertisements.”
 5   (Doc. 929, p. 5.) These statements, whatever they are, could not possibly have been authorized
 6   by Padilla since he had no part in engaging Moon to make business related statements, and he
 7   did not engage in corporate strategy with respect to public relations and the handling of “media
 8   backlash.”
 9       The government claims that “. . . Defendants authorized a review of Backpage’s brand
10   position” (id., p. 6, emphasis supplied), inferring that all the Defendants authorized the brand
11   analysis firms’ statements. The government further argues that “ . . .all statements by brand
12   analysis and public relation firms constitute statements of a party’s agent under Rule
13   801(d)(2)(D) and are therefore admissible against each defendant as if it were his own
14   statement.” (Id., p.6, emphasis supplied.) However, Padilla did not have any contact with any
15   brand analysis or public relations firm. They were not his agent in any conceivable way, and he
16   did not – and could not – authorize them, directly or implicitly, to do or say anything.
17   Consequently, any statements by these firms could not be admitted against him.
18       The third category of hearsay the government seeks to elicit are statements attributed to
19   William Mersey (“Dollar Bill”) and David Elms as claimed utterances by co-conspirators. (Id.,
20   pp. 7-10.) Yet, with respect to Mersey, the government states that “Defendants advised Dollar
21   Bill how to wordsmith ads so they would not be rejected by Backpage’s moderators.” (Id., p.
22   8, emphasis supplied.) Padilla did not advise Dollar Bill of anything, including word smithing,
23   and could not possibly be considered as a co-conspirator in this regard, since he was in charge
24   of the moderators, the very segment that rejected the ads in the first place.
25       Moreover, Padilla had no contact at all with Elms. Therefore, Padilla could not have acted
26   “in concert to achieve a common purpose” (id., p. 9) with him. Indeed the emails attached to the
27   government’s motion, which it claims constitute statements from Elms to Ferrer to advance “the
28                                                   2
        Case 2:18-cr-00422-SMB Document 975 Filed 05/17/20 Page 3 of 4



 1   reciprocal link program between Backpage and TER,” furthering a “common objective of the
 2   conspiracy” (id., pp. 9-10), make no mention of Padilla, in their content or as sender or receiver
 3   (directly or by courtesy copy).
 4       As the Defendants articulate in their response, the government does not identify what
 5   statements should be admitted against which defendants. Moreover, the government’s theories
 6   of admissibility, such as agency, adoptive admissions and co-conspirator statements, are way
 7   over-broad. In effect, the government throws a net into the air, hoping to bag Padilla, among
 8   others. This is unfair and highly prejudicial to Padilla. The government has not sustained its
 9   burden and its motion to admit the hearsay evidence it proposes, undefined as it is, should be
10   denied.
11       Respectfully submitted this 17 th day of May, 2020.
12
13                                                       s/ David Eisenberg
14                                                       DAVID EISENBERG
                                                         Attorney for Andrew Padilla
15
16                                     CERTIFICATE OF SERVICE
17
     I hereby certify that on May 17, 2020, I electronically transmitted the attached document to the
18   Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
     Filing to the following CM/ECF registrants:
19
     Kevin M. Rapp, Kevin.Rapp@usdoj.com
20   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
     Reginald E. Jones, reginald.jones4@usdoj.gov
21   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
     Andrew C. Stone, andrew.stone@usdoj.gov
22   John Jacob Kucera, john.kucera@usdoj.gov
23   Paul J. Cambria, pcambria@lglaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
24   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
25   Ariel A. Neuman, aan@birdmarella.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
26   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Bruce S. Feder, bf@federlawpa.com
27   Joy Malby Bertrand, joyous@mailbag.com
28                                                   3
     Case 2:18-cr-00422-SMB Document 975 Filed 05/17/20 Page 4 of 4



 1
 2
     s/ David Eisenberg
 3    David Eisenberg
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       4
